DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donelan et al. (US 2020/0139674 A1).
Regarding claim 1, Donelan et al. teach a laminated film in which a metal foil (see at least paragraph [0222]) is laminated on a heat-resistant film via an adhesive layer (adhesive layer; see at paragraph [0222]), the laminated film comprising:
a barrier layer made of a resin having a water absorption rate (see at least paragraphs [0216]-[0222]) of at most 1%, the barrier layer being provided between the metal foil and the adhesive layer.
Regarding claim 2, Donelan et al. teach the laminated film according to claim 1, wherein the adhesive layer contains a silicone-based adhesive (see paragraph [0152] where silicone-based material is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donelan et al. (US 2020/0139674 A1).
Regarding claim 3, Donelan et al. teach the laminated film according to claim 1, but do not explicitly teach wherein a thickness of the adhesive layer is at least 40 um. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the adhesive layer of Donelan et al. to be at least 40 um as an alternative design choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Donelan et al. teach the laminated film according to claim 2, but do not explicitly teach wherein a thickness of the adhesive layer is at least 40 um. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the adhesive layer of Donelan et al. to be at least 40 um as an alternative design choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Donelan et al. teach the laminated film according to claim 1, but do not explicitly teach wherein a thickness of the barrier layer is at most 20 um. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the barrier layer of Donelan et al. to be at least 20 um as an alternative design choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Donelan et al. teach the laminated film according to claim 2, but do not explicitly teach wherein a thickness of the barrier layer is at most 20 um. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the barrier layer of Donelan et al. to be at least 20 um as an alternative design choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Donelan et al. teach the laminated film according to claim 3, but do not explicitly teach wherein a thickness of the barrier layer is at most 20 um. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the barrier layer of Donelan et al. to be at least 20 um as an alternative design choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Donelan et al. teach the laminated film according to claim 4, but do not explicitly teach wherein a thickness of the barrier layer is at most 20 um. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the barrier layer of Donelan et al. to be at least 20 um as an alternative design choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 5-7 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donelan et al. (US 2020/0139674 A1) in view of Nakamura et al. (US 2020/0032026 A1).
Regarding claim 5, Donelan et al. teach the laminated film according to claim 1, but do not explicitly teach wherein the resin comprises a polyimide resin. Nakamura et al. teach a film comprising a resin comprising a polyimide resin (see at least claim 15 of Nakamura et al.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the resin of Donelan et al. to include a polyimide resin as taught by Nakamura et al. as an alternative design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Donelan et al. teach the laminated film according to claim 2, but do not explicitly teach wherein the resin comprises a polyimide resin. Nakamura et al. teach a film comprising a resin comprising a polyimide resin (see at least claim 15 of Nakamura et al.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the resin of Donelan et al. to include a polyimide resin as taught by Nakamura et al. as an alternative design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Donelan et al. teach the laminated film according to claim 3, but do not explicitly teach wherein the resin comprises a polyimide resin. Nakamura et al. teach a film comprising a resin comprising a polyimide resin (see at least claim 15 of Nakamura et al.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the resin of Donelan et al. to include a polyimide resin as taught by Nakamura et al. as an alternative design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Donelan et al. teach the laminated film according to claim 1, but not explicitly teach wherein the heat-resistant film comprises a light-transmitting polyimide film. Nakamura et al. teach a heat-resistant film comprising a light transmitting polyimide film (see at least claim 15 and paragraph [0074] of Nakamura et al.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the film of Donelan et al. to include a polyimide film as taught by Nakamura et al. as an alternative design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 
Regarding claim 13, Nakamura et al. teach  the laminated film according to claim 2, but not explicitly teach wherein the heat-resistant film comprises a light-transmitting polyimide film. Nakamura et al. teach a heat-resistant film comprising a light transmitting polyimide film (see at least claim 15 and paragraph [0074] of Nakamura et al.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the film of Donelan et al. to include a polyimide film as taught by Nakamura et al. as an alternative design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 
Regarding claim 14, Nakamura et al. teach the laminated film according to claim 3, but not explicitly teach wherein the heat-resistant film comprises a light-transmitting polyimide film. Nakamura et al. teach a heat-resistant film comprising a light transmitting polyimide film (see at least claim 15 and paragraph [0074] of Nakamura et al.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the film of Donelan et al. to include a polyimide film as taught by Nakamura et al. as an alternative design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 
Regarding claim 15, Nakamura et al. teach the laminated film according to claim 4, but not explicitly teach wherein the heat-resistant film comprises a light-transmitting polyimide film. Nakamura et al. teach a heat-resistant film comprising a light transmitting polyimide film (see at least claim 15 and paragraph [0074] of Nakamura et al.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the film of Donelan et al. to include a polyimide film as taught by Nakamura et al. as an alternative design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 
Regarding claim 16, Nakamura et al. teach the laminated film according to claim 5, but not explicitly teach wherein the heat-resistant film comprises a light-transmitting polyimide film. Nakamura et al. teach a heat-resistant film comprising a light transmitting polyimide film (see at least claim 15 and paragraph [0074] of Nakamura et al.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the film of Donelan et al. to include a polyimide film as taught by Nakamura et al. as an alternative design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. 
Regarding claim 17, Donelan al. do not explicitly teach a light-emitting device comprising:
a flexible substrate of the laminated film according to claim 1, in which a wiring pattern is formed on the metal foil, and
electronic components mounted on the wiring pattern of the flexible substrate.
Nakamura et al. teach a flexible circuit (see paragraph [0078]) and a wiring pattern formed on a metal foil (see paragraph [0079]) and electronic components mounted on the wiring pattern (see paragraph [0079]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Donelan et al. to include a flexible substrate and wiring pattern as taught by Nakamura et al. as an alternative design choice.
Regarding claim 18, Donelan et al. do not explicitly teach a light-emitting device comprising:
a flexible substrate of the laminated film according to claim 1, in which a wiring pattern is formed on the metal foil, and a light-emitting element mounted on the wiring pattern of the flexible substrate. 
Nakamura et al. teach a flexible circuit (see paragraph [0078]) and a wiring pattern formed on a metal foil (see paragraph [0079]) and light emitting element mounted on the wiring pattern (see paragraph [0079]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Donelan et al. to include a flexible substrate and wiring pattern as taught by Nakamura et al. as an alternative design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875                           

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875